UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-6136


BRIAN L. WALTON, SR.,

                 Plaintiff - Appellant,

          v.

CHRISSEPHER RIDDICK, Secretary; STACEY PAGE RIDDICK, Work in
the School System; DR. DAVID RIDDICK,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00451-HEH-RCY)


Submitted:   May 27, 2015                        Decided:    June 2, 2015


Before KEENAN    and    WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian L. Walton, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brian L. Walton, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             On

appeal,    we    confine    our    review    to    the    issues     raised    in   the

Appellant’s brief.          See 4th Cir. R. 34(b).               Because Walton’s

informal brief does not challenge the basis for the district

court’s disposition, Walton has forfeited appellate review of

the court’s order.          Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented     in   the   materials

before    this   court     and    argument   would       not   aid   the   decisional

process.

                                                                              AFFIRMED




                                         2